Title: To Alexander Hamilton from Richard Harison, 23 September 1799
From: Harrison, Richard (1750-1841)
To: Hamilton, Alexander


          
            Dr Sir,
            New York 23d. Septr. 1799
          
          Mr. John R. Harrington, who has been some Time a Captain in the State Militia, is desirous of serving in the Army of the United States. I believe him to be a well disposed young Man, of good Character & Capacity, and likely in Time to make a very good Officer—
          I am with the highest Respect &c. Dr Sir Your obedt Servt.
          
            Rich: Harison
          
          Major Genl. Hamilton
        